Broyles, C. J.
The defendant was convicted of a misdemeanor. The only ground of the amendment to the motion for a new trial which was approved by the court set up that the only evidence connecting the accused with the offense charged was the testimony of two confessed accomplices and that their testimony was not corroborated. The rule that the testimony of an accomplice must be corroborated applies to felonies only. Penal Code (1910), § 1017.
The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.